Citation Nr: 0022774	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from September 1969 to 
March 1972, which service included a tour of duty in the 
Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
an increased evaluation for his service-connected PTSD.  


FINDINGS OF FACT

1.  The appellant's claim for an increased rating for PTSD is 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

2.  The appellant's PTSD is manifested by reduced reliability 
and productivity due to intrusive thoughts, irritability and 
anger, difficulty sleeping, frequent nightmares; depression; 
disturbances in motivation and mood; avoidance of people; and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  There is no evidence of record that the appellant's PTSD 
is manifest by: obsessional rituals which interfere with 
routine activities; intermittent illogical or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene.



CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased disability rating for PTSD, and VA has satisfied 
its duty to assist him in development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating of 50 percent, and 
no more, for PTSD have been met.  38 U.S.C.A. §1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

Historically, the veteran served on active duty from 
September 1969 to March 1972; his service included a tour of 
duty in the Republic of Vietnam.  By rating decision dated 
December 1993, he was awarded service connection for PTSD and 
assigned a 30 percent disability rating.

Report of VA psychiatric examination conducted in March 1995, 
noted that the veteran's current medications included 
Desyrel, 100 milligrams h.s., and Zoloft 50 milligrams h.s.  
The veteran complained of depression, increased anger, 
nightmares and nervousness.  The veteran remained employed as 
a welder with Union Pacific where he had been for the past 21 
years.  He continued to work at night, so he avoided many 
people.  He remained satisfactorily married to his third 
wife.  He socialized very little.  Crowds bothered him and 
made him very nervous.  He had nightmares two to three times 
per week average.  He occasionally had flashbacks.  Things he 
avoided because of Vietnam memories included war movies, 
Orientals, and weapons.  He also had survivor guilt and 
intrusive thoughts.  On mental status examination, the 
veteran was noted to be appropriately dressed and groomed.  
Speech was normal.  Mood showed occasional depression.  
Thought processes were normal.  Memory was good in the 
interview.  He was well oriented to time, place and person.  
He was quite alert.  There was no evidence of hallucinations 
and some questionable delusions.  There was evidence of some 
suicidal thought but no action.  

The VA examiner also interviewed the veteran's wife.  She 
indicated that the veteran was experiencing more trouble 
sleeping and difficulty holding down his anger.  She 
described him as a "recluse" who had a hard time being 
around people.  He was reportedly very hard to live with due 
to his increased anger.  

A written statement from a private clinical psychologist, W. 
E. Siegel, Ph.D., dated October 1997, indicated that the 
veteran initially presented with complaint of being "angry 
all the time".  He also described impatience and reported 
considerable fatigue. He stated he had a "strained" 
relationship with his son and during a recent argument with 
his wife had actually thrown something at her.  He also 
reported frequent awakening during the night.  He also 
reported considerable anhedonia, decreased libido and almost 
constant suicidal ideation but denied any intent.  The 
results of an MMPI-2 were consistent with the presence of 
considerable depression and PTSD symptoms.  Based on this, 
the veteran indicated a desire to seek treatment with the VA.  

Report of VA psychiatric examination conducted in April 1998, 
noted current medications to include Paxil, 20 mg b.i.d., and 
Desyrel, dosage unknown.  The veteran complained of being 
under a great deal of stress with difficulty sleeping and 
feeling nervous.  He reported nightmares 3 to 4 times a week.  
He also experienced occasional intrusive thoughts of the war 
and had a startle response to loud unexpected noises.  He 
avoided crowds and oriental people.  He remained employed as 
a welder at Union-Pacific where he had worked for the past 27 
years.  He stated he had been "written up on several 
occasions" due to expressing his opinion.  He also had 
trouble getting along with some people.  He complained of 
trouble concentrating and being unable to focus.  When not at 
work, he spent his time sleeping.  On mental status 
examination, the veteran was noted to appear both somewhat 
dysphoric and anxious.  Speech was within normal limits.  
Mood was one of depression and anxiety and affect was 
appropriate to content.  Thought processes and associations 
were normal; no gross impairment of memory was observed.  The 
veteran was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted.  Insight 
and judgment was deemed to be adequate.  The veteran reported 
suicidal and homicidal ideation, but denied any intent.  The 
diagnostic impression on Axis I was PTSD, chronic.  The 
examiner also assigned a GAF score of 53.

Evidence of record indicates that the veteran was medically 
retired from his employment in August 1998, due to his 
nonservice-connected back condition.  Thereafter, his 
psychiatric symptoms appear to have increased.  VA hospital 
summary report, dated September 1998, indicates that the 
veteran was admitted for evaluation of a number of physical 
complaints.  After multiple consults and upon further 
interviews with the veteran, it was decided that "most of 
his complaints were part of his post traumatic stress 
disorder ..." and he was seen by the psychiatry department and 
his medications adjusted.  The Troxidone and Paxil were 
discontinued; he was started on Nefazodone and Ambien for 
insomnia.  He was discharged to be followed in the outpatient 
mental health clinic.

VA outpatient mental health clinic records dated October 
1998, indicate the veteran continued to complain of continued 
depression and having trouble with energy, motivation, 
concentration.  His current symptomatology was attributed 
primarily to depression and his Nefazodone was increased.  
Records from November and December 1998, show continued 
complaints of depression, diminished interest, and middle 
insomnia.  He exhibited low energy and poor concentration.  
In January 1999, he reported continued problems with 
intrusive thoughts and dreams, although admitted they were 
not all combat related.  In February 1999, the examiner noted 
that the veteran had only experienced two anxiety attacks in 
the past two weeks whereas previously he was experiencing 
anxiety attacks twice a day.  Nightmares were reported to 
occur 3 to 4 times a week.  He continued to complain of poor 
concentration.  He endorsed feelings of hopelessness, 
worthlessness, and guilt about the past and Vietnam.  He 
reported occasional suicidal ideation.  His current 
medication was Nefazodone, 500 mg q. H.S.  The diagnosis was 
major depression, recurrent, with secondary anxiety and he 
was assigned a GAF score of 60.  Reported visits in March 
1999 noted similar complaints and findings.

A written statement dated March 1999, from the veteran's 
treating VA psychologist, John Leery, Ph.D., indicated that 
the veteran was being treated for depression and PTSD.  To 
date he had made moderate improvement in depressive symptoms 
but had not overcome the problem yet.  The PTSD, 
characterized by nightmares, intrusive thoughts, anxiety, 
difficulty sleeping, irritability and problems in 
interpersonal relationships; seemed to be very chronic and 
resistant to substantial change.  Dr. Lierly further opined 
that he believed the veteran's PTSD symptoms "to be 
moderately severe and do make it difficult to handle ordinary 
job stresses, especially stress in dealing with people.  
While probably not totally disabling, [his] Post-traumatic 
Stress disorder alone, and certainly that combined with 
current depressive symptoms, would make it very difficult and 
stressful for [him] to maintain gainful employment."

The veteran testified at a personal hearing conducted in June 
1999.  He described nightmares which occurred approximately 3 
to 4 times a week.  He described his mood as "very, very 
depressed".  He also complained of fatigue, startle 
response, intrusive thoughts, survivor guilt, avoidance, 
periods of hostility and anger.  He had a fairly good 
relationship with his wife of 17 years, and a sometimes 
strained relationship at times with his only child, a grown 
son from a previous marriage.

II. Analysis

The appellant's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the appellant's 
contentions regarding the increased severity of his service-
connected disability.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO provided a VA examination to the appellant.  
Medical statements have also been obtained from both a 
private psychologist and the veteran's current treating VA 
psychologist.  There is no indication of additional treatment 
records that the RO failed to obtain.  There is sufficient 
evidence of record to properly evaluate the appellant's 
service-connected PTSD.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(1999).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
4.130 (1999).  The criteria for the 30, 50, 70 and 100 
percent ratings are as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events). [30 percent].

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. [50 
percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships. 
[70 percent].

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name. [100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (1999).  The diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

The medical evidence shows assignment of a GAF score of 53 
since April 1998.   A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See DSM-IV at 
44-47.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  
Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).

There is no question that the veteran's PTSD produces some 
level of occupational and social impairment.  He reports that 
he has not worked since August 1998, when he was medically 
retired due to a nonservice-connected back condition.  
However, the psychological assessment from the VA 
psychologist, Lierly, is instructive, in that he found the 
veteran's PTSD "[w]hile probably not totally disabling", 
yet when combined with his current depressive symptoms, 
severe enough to "make it very difficult and stressful for 
[the veteran] to maintain gainful employment.

The Board further finds the veteran's own account of his 
symptomatology and its severity, as well as the information 
recorded from interviews with his spouse, to be reliable and 
credible. 

The objective medical evidence shows none of the criteria 
under the rating schedule for a 100 percent evaluation.  
There is no gross impairment in thought processes or 
communication; no persistent delusions or hallucinations; no 
grossly inappropriate behavior; no persistent danger of 
hurting self or others; no intermittent inability to perform 
activities of daily living including personal hygiene; no 
disorientation to time or place; and no memory loss for his 
own name or those of close relatives.  The veteran has from 
time to time reported when seeking hospitalization that he 
has suicidal ideations, but there is no objective evidence 
that he has ever acted on these thoughts. 

Accordingly, the preponderance of the evidence is against 
assigning a 100 percent evaluation.

Giving consideration to the criteria for a 70 percent 
evaluation, the Board finds that there is subjective evidence 
of impaired impulse control, suicidal ideation, and 
difficulty adapting to stressful situations.  As noted above, 
this evidence consists largely of the veteran's and his 
family's report of his symptoms.  The veteran reports that he 
gets angry for no reason when driving, and consequently he is 
driven by his wife or sister. He reports lashing out at his 
wife on occasion and becoming irritated with visitors. He 
appears to find most situations involving interaction with 
others to be stressful.  On the other hand, he does not 
evidence obsessional rituals; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.  He does 
reportedly experience nightmares and intermittent depression, 
which does not amount to near-continuous symptomatology.  His 
speech and personal hygiene have always been adequate.  He 
has a long-standing marriage, not without its reported 
difficulties, but maintained nonetheless.  His relationships 
with his sone (as reflected by treatment records) appears to 
be maintained.  Whatever his difficulties in personal 
relationships, he is not unable to maintain them.

The Board finds that the preponderance of the evidence is 
against a 70 percent evaluation for PTSD, based on the 
objective and credible evidence of record, and that the 
veteran's disability picture does not more closely 
approximate the 70 percent criteria.

With respect to the criteria for a 50 percent evaluation, 
while there is no evidence of flattened affect or any 
behavior characterized as panic attacks, the veteran does 
complain consistently of fairly frequent nightmares.  His 
cognitive abilities and memory have not been found to be 
significantly impaired.  Disturbances in motivation and mood 
are well-documented in his treatment records.  His difficulty 
in establishing and maintaining effective work and social 
relationships has been discussed.  He does not exhibit 
circumstantial, circumlocutory, or stereotyped speech.  He 
has no difficulty understanding basic commands.  Whether he 
has difficulty understanding complex commands is not 
addressed.  Accordingly, the Board finds that the evidence 
supports an evaluation of 50 percent, and no higher, for 
service-connected PTSD.


ORDER

Entitlement to a disability rating of 50 percent, but no 
more, for PTSD is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


